Citation Nr: 1037490	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  06-32 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability. 

2.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to December 
1967. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which declined to reopen the Veteran's claim of 
entitlement to service connection for a low back disability.  


FINDINGS OF FACT

1.  In a May 1984 rating decision, the RO denied service 
connection for a back disability; the Veteran did not appeal.

2.  In September 1989 the RO again denied the Veteran's claim of 
entitlement to service connection for a back disability; the 
Veteran did not appeal.

3.  In May 2003 the RO denied the Veteran's petition to reopen a 
claim of entitlement to service connection for a low back 
disability; the Veteran did not appeal.

4.  Additional evidence received since the May 2003 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the Veteran's claim for 
service connection for a low back disability. 

5.  The preponderance of the competent and credible evidence 
shows that the Veteran's low back disability did not have its 
onset in active military service, did not manifest within one 
year of service separation, and is not otherwise related to 
service.  




CONCLUSIONS OF LAW

1.  The May 1984, September 1989, and May 2003 rating decisions, 
are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

3.  A low back disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's petition to reopen the claim for service connection 
for a low back disability has been granted, as discussed below.  
Accordingly, the Board finds that any error related to the VCAA 
on this issue is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the Veteran's claim for service connection for a 
low back disability, the Board finds that all requirements under 
the VCAA have been satisfied and that any possible errors have 
had no affect on the Veteran's claim and thus are harmless. 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009).  The 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice should generally be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the Court 
observed that a claim of entitlement to service connection 
consists of five elements, of which notice must be provided prior 
to the initial adjudication: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date.  
See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

Here, prior to the initial rating decision in this matter, a 
January 2005 letter informed the Veteran of the first three 
elements of service connection, and of the Veteran's and VA's 
respective duties for obtaining relevant evidence in support of 
his claim.  However, it did not provide notice regarding the 
degree of disability or the effective date.  This deficiency was 
cured by a September 2006 letter notifying the Veteran of these 
last two elements.  Although it was not sent prior to initial 
adjudication of the Veteran's claim, the Veteran had an 
opportunity to respond with additional argument and evidence 
before his claim was subsequently readjudicated and a 
supplemental statement of the case (SSOC) issued in April 2007.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) 
(the issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Moreover, in an October 
2006 response to this letter, the Veteran indicated that he had 
no other information or evidence to submit in support of his 
claim.  Thus, the Veteran has not been prejudiced by the delay in 
notification regarding the degree of disability and the effective 
date.  Indeed, since the Board has concluded that the 
preponderance of the evidence is against the claim for service 
connection, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess, supra.  The Board 
concludes that the duty to notify has been satisfied. 

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA must 
request that the claimant provide any evidence in his possession 
that pertains to the claim, in addition to meeting the other 
notice requirements of Quartuccio.  This rule was rescinded by 
the Secretary during the pendency of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, effective 
May 30, 2008).  Any error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records, VA medical records, and 
private treatment records are in the file.   A January 1985 
decision by the Social Security Administration (SSA) granting 
disability benefits for the Veteran's low back disability is also 
in the file.  However, it seems that not all of the supporting 
documentation associated with that decision is of record.  For 
example, the decision refers to a May 1984 consultative 
orthopedic evaluation which is not in the claims file.  The Board 
notes that where VA has notice that the Veteran is receiving 
disability benefits from the Social Security Administration 
(SSA), and that records from that agency may be relevant, VA has 
a duty to acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.152(c)(2); Hayes v. Brown, 9 Vet. App. 67 (1996).  

Here, the claims file contains numerous private and VA treatment 
records and examinations dated from 1980 to 2007.  Moreover, the 
SSA decision discusses and cites to the medical records on which 
the grant of benefits was based and this discussion is entirely 
consistent with the medical records in the claims file.  In this 
regard, the Veteran's treatment records from 1980 through 2005 
uniformly show that the Veteran's back pain did not begin until 
1977 when he injured his back at work, as will be discussed in 
more detail below.  There is no indication that any records 
associated with the SSA decision that are not in the claims file, 
including the May 1984 consultative evaluation, would provide new 
information regarding the etiology of the Veteran's low back 
disability.  Thus, the Board finds that they would not be 
relevant to the present claim.   Accordingly, the Board is 
unwilling to remand this claim to obtain any outstanding SSA 
records that may still be available regarding the Veteran's low 
back disability.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  The Court has held that such remands are to be 
avoided.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Veteran has not identified any other outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
present claim.  Indeed, as noted above, the Veteran indicated in 
an October 2006 letter that he did not have additional 
information or evidence to submit in support of his claim.  The 
Board concludes that the duty to assist has been satisfied with 
respect to obtaining relevant evidence on the Veteran's behalf. 

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  

Here, the RO provided the Veteran with an appropriate examination 
in February 2007.  The Board finds that the examination is 
adequate for decision-making purposes, as the examiner reviewed 
the Veteran's claims file and medical records, interviewed the 
Veteran, and thoroughly examined him, performing all indicated 
tests and studies.  The Board notes that the examiner stated in 
the examination report that he could not resolve without 
resorting to speculation the issue of whether the Veteran's low 
back disability was incurred in or aggravated by active service.  
The Board finds that some discussion is warranted as to whether 
the examiner's stated inability to render an opinion affected the 
adequacy of the examination and hence VA's duty to assist.  

In Jones v. Shinseki, 23 Vet. App. 382, 391 (2010), the Court 
held that an examination is not inadequate merely because the 
examiner states that he or she cannot reach a conclusion without 
resort to speculation.  The Court stated that when an examiner 
has done all that reasonably should be done to become informed 
about a case and the inability to render a requested opinion is 
adequately explained by the examiner or otherwise apparent in the 
Board's review of the evidence, there is nothing further to be 
obtained from that particular examiner.  Id.  Moreover, the Court 
held that VA is not bound to obtain additional medical opinions 
until it declares that no further examinations would assist the 
claimant.  Id.  Rather, this assessment is inherent in a finding 
that the duty to assist has been fulfilled.  Id.  In this regard, 
the Court noted that further medical evidence need not be 
obtained if the available medical evidence itself indicates that 
determining the cause of a disability is speculative.  See id. 
(quoting Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  The 
Court concluded that while VA has a duty to assist the claimant 
by providing a medical examination in certain situations, that 
duty does not extend to requiring a VA physician to render an 
opinion beyond what may reasonably be concluded from the 
procurable medical evidence.  Id.  

In the present case, the examiner explained that he was unable to 
form an opinion regarding the etiology of the Veteran's low back 
disability because, although the Veteran reported low back pain 
in service, no imaging of the Veteran's spine is available from 
this period.  The examiner stated that it was nearly impossible 
to determine whether the Veteran had an injury at the time of his 
service which may have become progressively worse to the point of 
his post-service injury in 1977.  The examiner noted that the 
Veteran may have had an underlying spinal disease during service 
which was "unmasked" by the 1977 injury.  However, the examiner 
felt that it was more likely that the Veteran simply had a spasm 
in service, although he stated it was possible that this was the 
initial injury which led to the Veteran's current disability.  
The Board notes in this regard that the Veteran's August 1967 
separation examination is negative for any abnormalities or 
clinical findings relating to the Veteran's back and indicates 
that the Veteran had full range of motion of the lumbosacral 
spine.  Further, there are no medical records or other 
documentation pertaining to the Veteran's back between December 
1967, when the Veteran separated from service, and 1980.  
Finally, in applications for VA benefits in the 1980's and in the 
Veteran's post-service private and VA treatment records and 
examinations dated from 1980 to 2005, the Veteran consistently 
related that his low back pain began in 1977 when he injured it 
at work.  He never once reported low back symptomatology before 
that time.  Thus, the Board finds that the examiner's explanation 
as to why he was unable to form a medical opinion without 
resorting to speculation is adequate given the available medical 
evidence and the Veteran's reported history.  See id.; see also 
Roberts v. West, 13 Vet. App. 185, 189 (1999).  There is no 
indication that additional tests or additional medical records 
not yet associated with the claims file would yield new 
information not already considered in the February 2007 VA 
examination.  Thus, the Board finds that the duty to provide an 
adequate VA examination has been satisfied and that no further 
examinations or opinions are needed.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

II. New and Material Evidence

The Veteran seeks to reopen his claim of entitlement to service 
connection for a low back disability.  For the following reasons, 
the Board finds that new and material evidence has been submitted 
to reopen this claim. 

The Veteran initially filed for service connection for a low back 
disability in April 1984.  The RO denied the claim in a May 1984 
rating decision.  The Veteran was notified of this decision and 
informed of his appellate rights in a June 1984 letter.  He did 
not appeal the decision.  Consequently, the decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2009).  The Veteran's claim was again denied in a 
September 1989 rating decision and the Veteran was notified of 
the decision and his appellate rights in an October 1989 letter.  
The Veteran did not appeal.  Thus, that decision became final.  
See id.  The Veteran's claim was last denied in a May 2003 rating 
decision.  The Veteran was notified of the decision and his 
appellate rights in a May 2003 letter.  He did not appeal and 
that decision became final.  See id.  Thus, because this claim 
was the subject of a prior final rating decision, it must first 
be reopened before it can be considered on the merits.

Under 38 U.S.C.A. § 5108 (West 2002), VA may reopen a previously 
and finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  "New 
evidence" means evidence not previously submitted to agency 
decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2009).  The new 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed, unless it is inherently false or untrue or, if it is in 
the nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  A claimant's assertions of medical causation or 
diagnosis often do not constitute competent evidence, as lay 
persons without the appropriate medical expertise are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed disorder 
on a direct basis, there must be competent evidence of (1) a 
current disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether 
elements are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The Veteran's claim was last denied in the May 2003 rating 
decision because the evidence of record did not show that the 
Veteran's low back disability was related to service.  
Specifically, the evidence did not show that the Veteran's low 
back disability had been present from the date of separation to 
the time he submitted the April 2002 claim on which this decision 
was based.  In this regard, the evidence of record at the time of 
the May 2003 rating decision consisted of the Veteran's service 
treatment records, a treatment record showing that the Veteran 
had injured his back in 1977, and medical records showing surgery 
and other treatment for the Veteran's low back disability from 
1980 to 2000.  Thus, in order to reopen this claim, there must be 
new evidence suggesting that the Veteran's current low back 
disability is related to the back pain he experienced in service. 

The relevant evidence submitted since the May 2003 rating 
decision includes statements submitted by two brothers of the 
Veteran and a friend of the Veteran relating that the Veteran has 
had back pain ever since he served in the military.  At the 
February 2007 VA examination, the Veteran reported that he had 
experienced intermittent low back pain every day since the 
service.  The evidence of record at the time of the May 2003 
rating decision did not reflect that the Veteran had experienced 
back pain ever since the service.  Thus, this evidence is new to 
the file.  It is also material to the Veteran's claim, as it 
suggests that the Veteran has experienced a continuity of 
symptomatology in the form of back pain which may serve to 
establish a link between his current low back disability and his 
period of service.  See 38 C.F.R. § 3.303(b).  For the purpose of 
determining whether new and material evidence has been submitted, 
and only for this purpose, the credibility of these statements 
must be presumed.  Duran, 7 Vet. App. at 220; Justus, 3 Vet. App. 
at 513.  

Accordingly, the Board finds that new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for a low back disability.  The petition to reopen is 
granted.  See 38 C.F.R. § 3.156(a).

II. Service Connection

The Veteran claims entitlement to service connection for a low 
back disability.  For the reasons that follow, the Board finds 
that service connection is not warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  Id.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In addition, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service after 
December 31, 1946, service connection for arthritis may be 
established on a presumptive basis by showing that the disease 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307; 
3.309(a) (2008).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection for the claimed disorder 
on a direct basis, there must be competent evidence of (1) a 
current disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether 
elements are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The Veteran's service treatment records reflect that in September 
1966 the Veteran reported a one-day history of upper back pain 
which increased with respiration and twisting of the back.  On 
examination, the Veteran's right upper back was tender to touch.  
The Veteran was diagnosed with musculoskeletal pain. 

In June 1967, the Veteran reported low back pain.  He was 
prescribed medication and a firm mattress.  There is no 
indication in this record that the Veteran's low back pain was 
related to the upper back pain he reported about nine months 
earlier in September 1966. 

The Veteran's August 1967 separation examination reflects that 
his spine was found to be normal.  It was noted that the Veteran 
had full range of motion of the lumbosacral spine.  However, in 
the Veteran's report of history, he indicated that he had 
experienced recurrent back pain for the last six months.  It was 
noted again that a physical examination showed that the Veteran 
had full range of motion of the lumbosacral spine. 

A February 1980 private treatment record reflects that the 
Veteran's low back pain began in 1977 when he was pulling on a 
lever and twisting at the same time.  The onset of pain was 
severe at first and the Veteran had experienced some discomfort 
in the low back for over two years.  It was noted that the 
Veteran's pain markedly increased about three weeks prior to this 
treatment record when he was again pulling on a lever at work.  A 
myelogram revealed that the Veteran had a herniated disc on the 
right at L4-L5.  The Veteran underwent a laminectomy in February 
1980.

On VA examination in January 1981, the Veteran again reported 
that he originally injured his back in 1977 with a subsequent 
injury in 1980.  

In a December 1981 claim for nonservice-connected pension 
benefits, the Veteran stated that his back pain began in December 
1980.  

A March 1982 private treatment record again reflects that the 
Veteran's original injury occurred in 1977 and that the Veteran 
reinjured his back in October 1979.  The Veteran reported that he 
continued to experience low back pain and other symptoms after 
the February 1980 laminectomy.  

A March 1982 letter from the Veteran's private physician reflects 
that after the Veteran's February 1980 surgery, the Veteran's low 
back pain was aggravated in July 1980 while the Veteran was 
working. 

At an October 1983 VA examination, the Veteran reported that he 
injured his back at work. 

A January 1985 SSA decision reflects that the Veteran stated that 
he worked as a welder and fitter and was injured on the job in 
1979 and then reinjured in 1980.  

An August 1989 statement by the Veteran's private physician 
states that the Veteran had a "low back disc related problem" 
following an injury in 1977.

A September 1998 private treatment record reflects that the 
Veteran underwent a laminectomy in 1980 following an injury at 
work in 1977.

A September 2005 VA treatment record reflects that the Veteran 
related a history of over twenty five years of back pain 
radiating down into his legs.  The Board notes that a twenty-five 
year history of back pain indicates that his back pain began 
around 1980, which is consistent with the earlier treatment 
records discussed above showing that the Veteran's back pain 
began in 1977 and markedly increased in 1980. 

A February 2006 VA treatment record reflects that the Veteran 
reported a history of back pain which had been present for thirty 
to thirty-five years.  This history suggests that the Veteran's 
back pain began somewhere between 1971 and 1976 which is not 
consistent with the evidence discussed above. 

At the February 2007 VA examination, the Veteran reported 
experiencing chronic low back pain since his military service, 
with a date of onset of 1966.  Specifically, the Veteran noted 
having back problems after guard duty when his lower back would 
become painful and stiff and he would be unable to stand up 
straight.  He also noticed shooting pains in his legs at this 
time.  The Veteran stated that he experienced similar pain about 
one year later in 1967 after performing similar duties.  The 
Veteran did not remember carrying anything heavier than a rifle 
"at the time."  He was discharged in 1967 after receiving pain 
medications, light duty, and a firm mattress while in the service 
as treatment for his back pain.  He stated that he continued to 
have intermittent back pain for the next several years, which he 
experienced almost every day, until he injured his back in 1977.  
The Veteran related that he had been working as a welder and 
noted some pain in his lower back after heavy lifting.  
Thereafter, he experienced pain on an almost daily basis, and was 
unable to move his leg for several years until he underwent 
surgery in 1980.  A herniated disc was found at L4-L5 and the 
Veteran experienced some relief after undergoing surgery.  
However, the pain never completely subsided.  

After reviewing the claims file and examining the Veteran, the 
examiner stated that he was unable to form an opinion regarding 
the etiology of the Veteran's low back disability because, 
although the Veteran reported low back pain in service, no 
imaging of the Veteran's spine is available from this period.  
The examiner stated that it was nearly impossible to determine 
whether the Veteran had an injury at the time of his service 
which may have become progressively worse to the point of his 
post-service injury in 1977.  The examiner noted that the Veteran 
may have had an underlying spinal disease during service which 
was "unmasked" by the 1977 injury.  However, the examiner felt 
that it was more likely that the Veteran simply had a spasm in 
service, although it was possible that this was the initial 
injury which led to the Veteran's current disability.  

As discussed above, the Board finds that this examination is 
adequate and satisfied VA's duty to assist with respect to 
providing an examination.  See Jones, 23 Vet. App. at 391.  
However, the Board will not accord the examiner's stated 
inability to render an opinion without resorting to speculation 
any weight either in favor of or against the Veteran's claim.  
See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (holding 
that the Court did not err as a matter of law when it treated as 
"non-evidence" an examiner's statement that recites the inability 
to come to an opinion); Perman v. Brown, 5 Vet. App. 237, 241 
(1993) (holding that where a physician is unable to provide a 
definite causal connection, the opinion on that issue constitutes 
"what may be characterized as non- evidence" that has no 
probative value), overruled on other grounds, Robinson v. 
Mansfield, 21 Vet. App. 545, 550-51 (2008).  Nevertheless, the 
Board finds that the examiner's opinion that "it is more likely 
that [the Veteran] simply had [a] spasm" of the back during 
service to be evidence that weighs against a finding that the 
Veteran had a chronic disability of the low back in service. 

Statements submitted by two brothers of the Veteran and a friend 
of the Veteran reflect that the Veteran had complained of back 
pain since separating from the military.  An October 2006 letter 
from J.O., one of the Veteran's brothers, relates that the 
Veteran had back pain while the two of them were working together 
in 1968 and 1969.  

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence weighs against a relationship 
between the Veteran's current low back disability and his period 
of service.  First, while the service treatment records reflect 
that Veteran reported an episode of low back pain in June 1967 
and a six-month history of recurrent low back pain at his August 
1967 separation examination, his back was found to be clinically 
normal on examination at separation.  Moreover, in the February 
2007 VA examination report, the VA examiner stated that it was 
likely that the Veteran only experienced back spasms in service.  
There is also no indication that the upper back pain the Veteran 
reported in September 1966 was related to the lower back pain he 
reported about nine months later in June 1967.  Thus, the Board 
finds that the competent evidence does not establish the presence 
of a chronic disability of the low back in service. 

Second, there are no medical records documenting diagnoses, 
treatment, or complaints of low back pain during the period 
between December 1967, when the Veteran separated from service, 
and 1977 when the Veteran injured his low back at work about ten 
years later.  The Board has considered the October 2006 
statements by the Veteran's brothers and friend, as well as the 
Veteran's own statements made at the February 2007 VA 
examination, asserting that the Veteran did have back pain in the 
years immediately following service.  However, the Board finds 
that these statements do not constitute competent or credible 
evidence that the Veteran had low back pain related to service in 
the years prior to his 1977 injury at work.  In this regard, the 
absence of contemporaneous medical records does not, in and of 
itself, render lay testimony not credible.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).   As a finder 
of fact, though, the Board may weigh the absence of 
contemporaneous records when assessing the credibility of lay 
evidence.  Id.  

Here, based on the absence of medical records or other 
contemporaneous documentation of low back pain in the years 
following separation from service and prior to the 1977 work-
related injury, in conjunction with the fact that the Veteran 
never once mentioned a history of low back pain prior to the 1977 
injury in the numerous medical records dated from 1980 to 2005, 
the Board finds that the statements made by the Veteran and the 
lay witnesses on his behalf are not credible.  The Board stresses 
the significance of the fact that the Veteran repeatedly and 
consistently related in earlier claims for VA and SSA benefits 
and in medical records dating from 1980 to 2006 that his back 
pain began in 1977 (or 1980 as the December 1981 claim reflects) 
after an injury at work.  The Veteran only began to assert that 
his low back pain had been present ever since the service in 
connection with the present claim.  While the Board cannot reject 
a claimant's statements merely because he is an interested party, 
the claimant's interest may affect the credibility of his 
testimony.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  In this case, not only is the Veteran an interested 
party, but the statements that he and the other lay witnesses 
made in connection with this claim conflict with the history he 
consistently related in medical records antedating this claim.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(holding that the Board is entitled to discount the credibility 
of evidence in light of its own inherent characteristics and its 
relationship to other items of evidence); Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (holding that when determining whether lay evidence is 
satisfactory, the Board may properly consider, in pertinent part 
its consistency with other evidence submitted on behalf of the 
Veteran).  Thus, the Board does not find it credible that the 
Veteran experienced a continuity of symptomatology related to his 
low back between 1967 and 1977. 

The Board has considered the fact that the Veteran may have 
experienced back pain at certain times over the period of nine to 
ten years between his separation from service in December 1967 
and his work-related injury in 1977.  However, even assuming that 
the Veteran did experience back pain during this interim period, 
there is no competent evidence that it is related to service.  
The Veteran and the lay witnesses who submitted statements on his 
behalf do not have the medical training or expertise to offer a 
competent opinion as to whether any back pain experienced by the 
Veteran after service and prior to the 1977 injury was related to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  If 
the Veteran on occasion experienced back pain in the years 
following service, this does not by itself indicate a 
relationship to service.  In this regard, the Board finds it 
significant that the Veteran has never stated, and there is no 
evidence suggesting, that he ever sought treatment for back pain 
prior to the 1977 injury.  This suggests at the least that the 
Veteran did not find the pain to be severe enough to seek 
treatment for it.  By the same token, the Board does not find the 
Veteran's statement at the February 2007 VA examination that he 
experienced back pain every day since separation to be credible, 
for the reasons discussed above and because it seems unlikely 
that this history would go unnoted in his treatment records.  In 
short, the Board finds that the preponderance of the evidence 
shows that the Veteran did not have a chronic low back disability 
in service or in the first nine to ten years following service.

Finally, and most significantly, the Veteran sustained a post-
service injury to his low back at work in 1977.  The Veteran 
consistently reported in treatment records dated in the 1980's 
that his low back pain began with this injury.  Further, the 
Veteran reported that his pain markedly increased in 1980 when he 
again injured his back at work.  See February 1980 private 
treatment record.  After he underwent a laminectomy in February 
1980, the Veteran "aggravated" his low back disability in July 
1980, according to the March 1982 letter from his private 
physician.  This evidence is especially probative because it is 
dated so near the time of the Veteran's injuries to his back and 
because the Veteran had every incentive to give as accurate a 
history as possible of his back pain for the purpose of obtaining 
proper treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 
S. Ct. 736 (1992) (holding that statements made for the purpose 
of medical diagnosis or treatment are exceptionally trustworthy 
because the declarant has a strong motive to tell the truth in 
order to receive a proper diagnosis or treatment).  Thus, the 
preponderance of the evidence shows that the Veteran's current 
low back disability stems from the injuries he sustained at work 
in 1977 and 1980, at which time a herniated disc was found at L4-
L5, rather than to the back pain he experienced in service.  
There is no competent evidence of record suggesting that the 
Veteran's back pain in service predisposed him to the 1977 work-
related injury he sustained about ten years later.  The Board 
notes that the February 2007 VA examination reflects that it was 
possible that the Veteran's low back pain in service evidenced an 
initial injury which led to the Veteran's current disability.  
However, as discussed above, the examiner was not able to render 
an opinion without resorting to speculation.  Medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The Board acknowledges the Veteran's contentions that his low 
back disability was caused by an in-service injury.  The Veteran 
can attest to factual matters of which he has first-hand 
knowledge, such as his symptoms and other experiences.  See, 
e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  It is then for 
the Board to determine the credibility and weight of the 
Veteran's statements in light of all the evidence.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997).  However, the Veteran, as a 
lay person, has not been shown to have the requisite medical 
knowledge or training to be capable of diagnosing a medical 
disorder or rendering an opinion as to the cause or etiology of a 
disorder unless such can be determined based on readily 
observable symptoms alone.  See Espiritu, 2 Vet. App. at 495; 
Washington, 19 Vet. App. at 368; Layno, 6 Vet. App. at 469-70.  
Thus, the Board cannot consider as competent evidence the 
Veteran's opinion that his low back disability was caused by 
service, as the Board finds that this is a determination that is 
medical in nature and therefore requires medical expertise.  See 
id.; Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In sum, the Board finds that the preponderance of the competent 
evidence weighs against a relationship between the Veteran's 
current low back disability and his period of service.  Thus, 
service connection on a direct basis is not warranted.  Further, 
because there is no competent evidence that the Veteran had 
arthritis of the low back within one year of separation from 
service, service connection on a presumptive basis is also not 
warranted.  See 38 C.F.R. § 3.307, 3.309(a).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for a low back disability must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back disability is 
reopened.  

Entitlement to service connection for a low back disability is 
denied. 



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


